Opinion issued October 28, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00135–CV




PIERRE-YVES CHENET, Appellant

V.

ALIX EMAN CHENET AND CLAUDIA FERREIRA, Appellees




On Appeal from the 247th District Court
Harris County, Texas
Trial Court Cause No. 2002-03358




MEMORANDUM OPINIONAppellant Pierre-Yves Chenet has failed to timely file a brief.  See Tex. R. App.
P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant Pierre-Yves Chenet did not adequately respond.  See
Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.